UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:001-20892 ATTUNITY LTD (Exact name of registrant as specified in its charter and translation of registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 16 Atir Yeda Street, Atir Yeda Industrial Park, Kfar Saba, 4464321, Israel (Address of principal executive offices) Dror Harel-Elkayam, CFO Tel: +972-9-8993000; Fax: +972-9-8993001 Attunity Ltd, 16 Atir Yeda Street, Atir Yeda Industrial Park, Kfar Saba, 4464321, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Ordinary Shares, NIS 0.4 par value per share NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report (December 31, 2012): 10,919,930 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities act. oYesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No - ii - INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · “we”, “us”, “our”, “Attunity”, the “Company” or the "Registrant" are to Attunity Ltd and its subsidiaries; · “dollars” or “$” are to United States dollars; · “NIS” or “shekel” are to New Israeli Shekels; · the “Companies Law” or the “Israeli Companies Law” are to the Israeli Companies Law, 5759-1999; · the “SEC” are to the United States Securities and Exchange Commission; · “Investors Group” are to certain investors, which included, among others, Mr. Shimon Alon, the Chairman of our board of directors and our Chief Executive Officer, Mr. Ron Zuckerman, a member of our board of directors, and Mr. Itzhak (Aki) Ratner, our former Chief Executive Officer and, until December 30, 2010, a member of our board of directors.We are not aware of any agreement which is currently in force, in writing or otherwise, among the members of the Investors Group, or any of them, with respect to the Company; · "Big Data" are to very large and complex quantities of datasets that are difficult to process using traditional data processing applications; · "CDC" are to change data capture, a process that captures and replicate only the changes made to enterprise data sources rather the entire data sources; · "Cloud computing" are to the use of computing resources, hardware and software, that aregenerally delivered as a service over the Internet; · "Convertible Notes" or "Notes" are to theconvertible promissory notes we issued to the Investors Group pursuant to a Note and Warrant Purchase Agreement, dated March 22, 2004, as amended from time to time, by and between us and the Investors Group, or the Note Agreement; · "RepliWeb" are to RepliWeb Inc., a Delaware corporation we acquired in September 2011; and · “OTCBB” are to theOver-The-Counter Bulletin Board. We have obtained trademark registrations in the United States for AttunityÒ, Attunity B2BÒ, Attunity ConnectÒ, Attunity StreamÒ, Attunity FederateÒ, Attunity ReplicateÒ, Attunity InFocusÒ, RepliWebÒ and FASTCOPYÒ.Unless indicated otherwise by the context, any other trademarks and trade names appearing in this annual report are owned by their respective holders. Our consolidated financial statements appearing in this annual report are prepared in dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP, and are audited in accordance with the standards of the Public Company Accounting Oversight Board in the United States. On March 1, 2013, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.723 to $1.00. Unless indicated otherwise by the context, statements in this annual report that provide the dollar equivalent of NIS amounts or provide the NIS equivalent of dollar amounts are based on such exchange rate. - iii - On July 19, 2012, we effected a one-for-four reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed from NIS 0.1 to NIS 0.4 per share. Unless indicated otherwise by the context, all ordinary share, option and per share amounts as well as stock prices in this annual report have been adjusted to give retroactive effect to the stock split for all periods presented. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms,and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Except for the historical information contained in this annual report, the statements contained in this annual report are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, as amended, and other federal securities laws with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results. We urge you to consider that statements which use the terms “anticipate,” “believe,” “expect,” “plan,” “intend,” “estimate,” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, including revenues from agreements we signed, expansion of our operations, development and release of new products, performance, levels of activity, our achievements, or industry results, to be materially different from any future results, plans to expand our operations, plans to develop and release new products, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements. Such forward-looking statements appear in Item 3.D “Risk Factors”, Item 4 “Information on the Company” and Item 5 “Operating and Financial Review and Prospects” as well as elsewhere in this annual report. The forward-looking statements contained in this annual report are subject to risks and uncertainties, including those discussed under Item 3.D “Risk Factors” and in our other filings with the SEC.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof. -iv - TABLE OF CONTENTS PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 2 C. Reasons for the Offer and Use of Proceeds 2 D. Risk Factors 2 ITEM 4. INFORMATION ON THE COMPANY 15 A. History and Development of the Company 15 B. Business Overview 16 C. Organizational Structure 26 D. Property, Plants and Equipment 26 ITEM 4A. UNRESOLVED STAFF COMMENTS 27 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 27 A. Operating Results 27 B. Liquidity and Capital Resources 39 C. Research and Development, Patents and Licenses 41 D. Trend Information 41 E. Off-Balance Sheet Arrangements 41 F. Tabular Disclosure of Contractual Obligations 42 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 42 A. Directors and Senior Management 42 B. Compensation 45 C. Board Practices 47 D. Employees 54 E. Share Ownership 55 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 56 A. Major Shareholders 56 B. Related Party Transactions 58 ITEM 8. FINANCIAL INFORMATION 58 A. Consolidated Statements and Other Financial Information 58 B. Significant Changes 58 ITEM 9. THE OFFER AND LISTING 59 A. Offer and Listing Details 59 B. Plan of Distribution 60 C. Markets 60 D. Selling Shareholders 61 E. Dilution 61 F. Expenses of the Issue 61 ITEM 10. ADDITIONAL INFORMATION 61 A. Share Capital 61 B. Memorandum and Articles of Association 61 -v - C. Material Contracts 65 D. Exchange Controls 68 E. Taxation 68 F. Dividends and Paying Agents 76 G. Statement by Experts 76 H. Documents on Display 77 I. Subsidiary Information 77 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 77 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 79 PART II 79 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 79 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 79 ITEM 15. CONTROLS AND PROCEDURES 79 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 80 ITEM 16B. CODE OF ETHICS 80 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 81 ITEM 16D. EXEMPTIONS FROM THE LISTING REQUIREMENTS AND STANDARDS FOR AUDIT COMMITTEES 82 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUERAND AFFILIATED PURCHASERS 82 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 82 ITEM 16G. CORPORATE GOVERNANCE 82 ITEM 16H.
